Case 1:18-po-02677-TCB Document 24 Filed 01/22/20 Page 1 of 3 PagelD# 29

UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Dominique D. Johnson Docket No. 1:18-PO-2677
Petition on Probation

COMES NOW Nicole R. Andrews, PROBATION OFFICER OF THE COURT, presenting an official report

upon the conduct and attitude of Dominique D. Johnson, who was placed on supervision by the

Honorable Theresa Carroll Buchanan, United States Magistrate Judge sitting in the Court at Alexandria, Virginia,

on the Ist day of November 2018, who fixed the period of supervision at one (1) year, and imposed the general

terms and conditions heretofore adopted by the Court and also imposed special conditions and terms as follows:
See Page 2

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS

FOLLOWS:
See Attachment(s)

PRAYING THAT THE COURT WILL ORDER a summons to be issued directing that the offender appear
before the Court to show cause why supervision should not be revoked.

RETURNABLE DATE: 2°/0°202D @ }0:004M

 

 

ORDER OF COURT A I declare under the penalty of perjury that the
oe foregoing is true and correct.

Considered and ordered this day of :
20 and ordered filed and made a part Of the Executed on: January 22, 2020

; ‘ Digitally signed by Nicole R.
records in the above case. Nicole R. nice

Date: 2020.01.22 13:11:00
Andrews yee
= as ae ae Nicole R. Andrews
eresa Carr ana ;

(\ nited States Magistrate Judge aan

 

Theybsa Carroll Buchanan Place Manassas, Virginia
United States Magistrate Judge
Case 1:18-po-02677-TCB Document 24 Filed 01/22/20 Page 2 of 3 PagelD# 30

Petition on Probation
Page 2
RE: JOHNSON, Dominique D.

OFFENSE: Driving Under the Influence, in violation of Title 32, CFR Section 234.17(c)1(i).

SENTENCE: One (1) year supervised probation with the following special conditions: 1) The defendant shall
enter and successfully complete an alcohol treatment and/or education program at the direction of the probation
officer; 2) Commencing November 1, 2018, and continuing for one (1) year the defendant may operate a motor
vehicle ONLY, (a) to and from work, (b) during the course of work, if required as incident of employment, and
(c) to and from this court, the probation office, the alcohol treatment program; and 3) The defendant shall pay a
$400 fine, a $30 processing fee, and a $10 special assessment, to be paid within ninety (90) days. The defendant’s
fines and fees have been paid in full.

On November 5, 2019, the defendant appeared before the Court for a probation violation hearing, based on a
Petition submitted by this officer on October 11, 2019, alleging he violated his terms and conditions of supervised
probation. Specifically, it was alleged he failed to report as directed, failed to notify his probation officer of a
change in his residence, and failed to attend treatment as required. A subsequent Addendum was filed with the
Court on October 21, 2019, alleging that the defendant had used alcohol to excess. At his violation hearing on
November 5, 2019, Your Honor found the defendant in violation and continued him on the same terms and
conditions as previously imposed, with the following additional conditions: 1) Term of probation extended for an
additional three (3) months; 2) Defendant shall serve a period of forty-eight (48) hours incarceration, weekends
permitted at the direction of the probation officer; 3) Defendant may not operate a motor vehicle unless it is
equipped with an alcohol detecting ignition detection device; and 4) Defendant shall participate in additional
alcohol and substance abuse treatment at the direction of the probation officer.

ADJUSTMENT TO SUPERVISION:

Since his violation hearing before Your Honor on November 5, 2019, the defendant has continued to fail to
comply with the requirements of his probation. On January 9, 2020, correspondence was received from the
defendant’s assigned supervision officer, U.S. Probation Officer Michael Wilbur, with the District of Maryland.
Officer Wilbur related he received a report on January 6, 2020, from Intoxalock (an alcohol detecting ignition
interlock company) which advised that the defendant’s vehicle failed to start on December 12, 2019, due to
positive alcohol tests submitted by the defendant at the below listed times:

12-12-2019: 5:15:41 PM START-TEST FAIL BAC=.059
12-12-2010: 5:38:40 PM START-TEST FAIL BAC=.050
12-12-2019: 6:44:57 PM START-TEST FAIL BAC=.031
12-12-2019: 7:17:19 PM START-TEST FAIL BAC=.027

The defendant eventually submitted a breath test through his interlock device at 7:37:13 PM which indicated a
pass BAC result. According to Officer Wilbur, the defendant advised him that he went to an after-dinner party
on December 12, 2019 and had a couple of drinks. The defendant further indicated he “tried it” (the alcohol
detecting ignition interlock device) and the car did not start until he passed the test. The defendant was
reprimanded by Officer Wilbur for using alcohol when he knows he is under supervision, has an apparent alcohol
problem and is currently in substance abuse treatment. Officer Wilbur explained to the defendant that his positive
interlock breath tests were an indication of his intention to drive his vehicle while intoxicated. Additionally,
Officer Wilbur reported that on December 19, 2019, a “Rolling Re-Test” was requested from the defendant but
no attempt was made by the defendant to provide a sample into the interlock device. The following re-test
information was provided by Officer Wilbur from Intoxalock:

Prob 12 (10/09)
VAE (rev. 5/17)
Case 1:18-po-02677-TCB Document 24 Filed 01/22/20 Page 3 of 3 PagelD# 31

Petition on Probation
Page 3
RE: JOHNSON, Dominique D.

12-19-2019 2:37:35 PM Breath samples requested -25
12-19-2019 2:38:19 PM Invalid sample- No attempt made
12-19-2019 2:38: 44 PM Horn turned on

12-19-2019 2:47:49 PM Breath samples requested -25
12-19-2019 2:48:10 PM Invalid sample- No attempt made
12-19-2019 2:48:55 PM Roll Retest- Timed Out
12-19-2019 2:49:14 PM Invalid Sample-No attempt made

According to Officer Wilbur, when asked about the above-noted December 19, 2019 test, the defendant advised
Officer Wilbur he did not recall missing those tests or the horn blowing. Insight Treatment Center reported
Mr. Johnson’s last breath test submitted on December 7, 2019 was negative. On January 21, 2020, the defendant
self-reported to Officer Wilbur that he failed to attend his treatment session on January 18, 2020. According to
Officer Wilbur, the defendant claimed he missed his treatment session on January 18, 2020 because it was his
birthday on January 14, 2020.

The defendant continues to reside with his girlfriend in District Heights, Maryland, and remains employed as a
housekeeping supervisor with INOVA Fairfax Hospital, in Fairfax, Virginia. As stated above, the defendant is
currently enrolled in substance abuse treatment through Insight Treatment Center in Maryland.

On December 15, 2019, the defendant completed his 48-hour period of confinement. A record check conducted
on January 21, 2020, yielded negative results.

VIOLATIONS: The following violations are submitted for the Court’s consideration:

STANDARD CONDITION #7: | THE DEFENDANT SHALL REFRAIN FROM EXCESSIVE USE OF
ALCOHOL.

As reflected above, the defendant admitted to consuming alcohol on the evening of December 12, 2019, which
caused him to fail five (5) breathalyzer (BAC) tests via his alcohol detecting ignition interlock device. Those five
(5) BAC tests indicate the defendant was attempting to operate a motor vehicle after consuming an excessive
amount of alcohol on the evening of December 12, 2019.

SPECIAL CONDITION #1: THE DEFNDANT SHALL ENTER AND SUCCESSFULLY
COMPLETE AN ALCOHOL TREATMENT AND/OR EDUCATION
PROGRAM AT THE DIRECTION OF THE PROBATION
OFFICER.

The defendant admitted that he voluntarily made the decision not to attend a scheduled substance abuse/alcchol
treatment session on January 18, 2020.

NRA/nrl

Prob 12 (10/09)
VAE (rev. 5/17)
